Ostrander, J.
(after stating the facts). 1. It has been decided (Williams v. Olson, 141 Mich. 580) that, when a description of land has been sold for taxes of several years, and a single tax deed issued to a purchaser from the State, the notice is good if it specifies the amount paid for the deed. We have held, also, that, if the tax deed contains several descriptions of land, sold for the taxes of a single and the same year, the notice should specify the amount required to redeem each description. Jackson v. Mason, 143 Mich. 355. The statute (section 141, general tax law), expressly provides that the person holding certain interests in the land, as grantees, mortgagees, shall be entitled to a reconveyance “ of such interests in such lands so held.” The usual method of assessment of unoccupied lands, outside of plats, is by a government description corresponding to the owner’s holdings. It is not necessary, when one owner owns a section of land, to divide and to value it for taxation by 40-acre descriptions. It is a fair construction of the language of section 140 of the tax law, and one which accords with the purpose of the law, which requires that the notices given shall indicate the sum required to be paid to obtain a reconveyance of any description of land in the tax deed, whether sold and held for the taxes of one or for those of several years. This the notice here in question did not do. In other respects, the notice seems designed to convey as little intelligence as possible. It speaks of a *6single deed, and the meaning to be gathered from it is that a single deed conveying each of the eight 40-acre descriptions was issued for the taxes of 13 years. It appears that, at the time the notice was served, defendant did not have deeds of portions of the lands for several of the years.
2. The statute requires service of a notice. The form of the notice is set out in the statute. The purpose of the notice is to direct the attention of the persons upon whom it is served to the fact that the land has been sold, and that a repurchase of it may be made under conditions. We are not prepared to say that the legislature, in the use of the words “a notice” in one part of the section, and “a copy of said notice” in another part of the section, meant to distinguish between a paper signed by the owner of the tax titles and a copy of that paper which conveyed exactly the same intelligence. The purpose of the act is accomplished when the necessary knowledge is acquired by the persons upon whom notice is required to be served. What the statute aims to have communicated to owners of land is knowledge of the facts which the form of the notice is calculated to afford them. This knowledge is conveyed as well by a copy as by an original, and we are of opinion that a construction of the statute which would require that an original notice be in all cases served would be overnice, and we shall decline to so hold. The service by copy was a sufficient- service.
3. The notice in the case at bar was addressed to the owners, by name, and among those named was Charles S. Draper. This corresponded with the record. The notice was sent to the sheriff of Saginaw county and was served, by a copy, upon Mrs. Draper, the widow. It appears that she was the proper person to whom notice should have been given; she being in fact the executor of the last will and testament of her deceased husband. The return of the officer does not indicate this fact. The question presented is whether the court shall accept the return of the officer which does not sufficiently, for the purpose *7of the statute, describe the person served, or the fact, made to appear, that the proper person was served. I think, for reasons set out in Williams v. Olson, supra, that the fact should control.
In the brief of counsel for defendant, it is urged that the averments of the bill of complaint show, affirmatively, that the proper persons had notice of the defendant’s interest in the land; that more than six months elapsed after service of the notices before the bill was filed, and, as it'does not appear that any one interested was deceived or injured, the court below was right in dismissing the bill of complaint. To this it may be replied that, upon application by defendant for his writ of assistance, the objections now made to the proceedings could be presented. Nor can it be properly said that the objections to the form of the notice are merely technical.
Defendant insists, also, that the statute provisions which have been considered are not constitutional because not within the title of the act, and because in effect they provide for a forced transfer by one owning a title to lands. Yarious possible consequences of enforcement of the law are pointed out and claimed to amount to limitations of constitutional rights. It will not be profitable to follow, here, the discussion undertaken. The deeds which the defendant received from the State are expressly made subject to the relevant conditions imposed by Act No. 229, Pub. Acts 1897, as amended. Whatever the title which the State held, it sold to defendant an interest in the lands which was liable to be divested.
The decree below is reversed. A decree will be entered in this court in conformity with the prayer of the bill, upon payment to defendant of the amount tendered in the bill of complaint. It appearing that the complainant, before the filing of the bill, offered to pay to defendant the statutory amount to obtain reconveyance, complainant will recover costs of both courts.
Grant, Blair, Montgomery, and Hooker, JJ., concurred.